Cite as 2013 Ark. 454

                SUPREME COURT OF ARKANSAS
                                      No.   CR-13-507

                                                 Opinion Delivered   November 7, 2013

KENNETH RAY PITTS                                PRO SE MOTION TO FILE A
  APPELLANT                                      BELATED APPEAL, TO QUASH
                                                 SUBPOENA, AND TO REPLY TO
v.                                               NOTICE OF APPEAL; MOTION TO
                                                 QUASH SUBPOENA AND FOR
STATE OF ARKANSAS                                TRANSCRIPT TO BE RELEASED;
  APPELLEE                                       MOTION FOR APPOINTMENT OF
                                                 COUNSEL; MOTION FOR
                                                 CERTIFICATE OF APPEALABILITY
                                                 AND FOR APPOINTMENT OF
                                                 COUNSEL; SECOND MOTION FOR
                                                 CERTIFICATE OF APPEALABILITY
                                                 AND FOR APPOINTMENT OF
                                                 COUNSEL; MOTION FOR
                                                 EXTENSION OF TIME TO FILE
                                                 BRIEF; PETITION FOR LEAVE TO
                                                 PROCEED IN FORMA PAUPERIS;
                                                 SECOND MOTION FOR
                                                 EXTENSION OF TIME TO FILE
                                                 BRIEF AND MOTION TO FILE A
                                                 BELATED BRIEF [PULASKI
                                                 COUNTY CIRCUIT COURT, 60CR-
                                                 05-4343, HON. TIMOTHY DAVIS
                                                 FOX, JUDGE]



                                                 APPEAL DISMISSED; MOTIONS
                                                 MOOT.

                                     PER CURIAM

       On August 25, 2009, appellant Kenneth Ray Pitts filed a pro se petition for writ of

habeas corpus in the Pulaski County Circuit Court. In his petition, appellant stated that he

was an inmate incarcerated in the Arkansas Department of Correction (ADC) at a facility in
                                    Cite as 2013 Ark. 454

Lincoln County. Appellant subsequently filed a motion to dismiss the habeas petition and

then filed a second petition for habeas corpus on July 19, 2010, in which he again stated that

he was an inmate incarcerated in the ADC at a facility in Lincoln County. Thereafter,

appellant filed a series of motions and pleadings in the case. The circuit court granted

appellant’s motion to dismiss the first habeas petition and denied the second habeas petition,

and it denied or dismissed motions and pleadings filed in the habeas proceeding. Appellant

lodged this appeal. Now before us are appellant’s motions filed in this court.

       We dismiss the appeal because the Pulaski County Circuit Court could not grant the

relief requested by appellant.     An appeal from an order that denied a petition for

postconviction relief, including a petition for writ of habeas corpus, will not be permitted to

go forward where it is clear that the appellant could not prevail. Wilencewicz v. Hobbs, 2012
Ark. 230 (per curiam); Fudge v. Hobbs, 2012 Ark. 80 (per curiam).

       Any petition for writ of habeas corpus to effect the release of a prisoner is properly

addressed to the circuit court in the county in which the prisoner is held in custody, unless

the petition is filed pursuant to Act 1780 of 2001. Wilencewicz, 2012 Ark. 230; Davis v. Hobbs,

2012 Ark. 167 (per curiam). Appellant’s petition was not filed under Act 1780. Further,

appellant alleged that he was incarcerated in a facility in Lincoln County at the time that he

filed his petitions, and the public records of the ADC confirm that appellant is now

incarcerated in a facility in Jefferson County.

       A circuit court does not have jurisdiction to release on a writ of habeas corpus a

prisoner not in custody in that court’s jurisdiction. Chestang v. Hobbs, 2011 Ark. 404 (per


                                                  2
                                       Cite as 2013 Ark. 454

curiam); Buckhanna v. Hobbs, 2011 Ark. 119 (per curiam). Appellant is not incarcerated in

Pulaski County; thus, Pulaski County does not have jurisdiction, and an order by that court

will not act to effect his release.1

       Appeal dismissed; motions moot.

       Kenneth Ray Pitts, pro se appellant.

       No response.




       1
        In the motions and pleadings filed in this case, appellant seeks some relief that may be
outside of a habeas proceeding. Nevertheless, the motions and pleadings were filed as part of
the habeas proceeding; thus, they are subject to the jurisdictional requirements of that
proceeding.

                                                3